Order, so far as appealed from, unanimously reversed, with ten dollars costs and disbursements, and the motion for examination before trial of defendants in all respects denied, with leave to plaintiff to renew after service of reply, as directed in companion appeal decided herewith (Berwin V. Newman, post, p. 815). The examination of the defendants resident in California should be by commission (see Fitzgerald v. Fitzgerald, 262 App. Div. 708) and confined to matters material and necessary to establish plaintiff’s right to an accounting, unless additional matters pleaded in the reply justify a broader examination. (Struekler v. Teitz, 206 App. Div. 436.) Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.